Title: William Chamberlayne to Thomas Jefferson, 27 December 1810
From: Chamberlayne, William
To: Jefferson, Thomas


          
            Sir
            Richmond Decr 27th 1810
          
           I recd yrs of the 11th inst yesterday, yrs of the 17th of Augt I have not recd. I think the claim for the Doctors attendance &c proper, & if I was acting for myself there wd be no difficulty about it, but as executor to an estate where there are doubts about its Solvency, it may be proper to act with more caution than I wd otherwise do. I will thank you to forward me the Amt for attendance &c and if I should object to any part, I will inform you & submit it to any person you may think proper to appoint.
          
            I am with great respect Yr Mot Obt Servt
            
 Wm Chamberlayne
          
        